DETAILED ACTION
This is the first office action on the merits for 17/095,375, filed 11/11/2020, which claims priority to provisional application 62/934,447, filed 11/12/2019.
Claims 1-17 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are considered relevant, but which are not currently applied in a rejection.
Ballif, et al. (U.S. Patent Application Publication 2017/0033250 A1)
	Sainoo, et al. (U.S. Patent Application Publication 2012/0037203 A1)
	Kim, et al. (U.S. Patent Application Publication 2014/0116495 A1)
	Myong, et al., Solar Energy Materials and Solar Cells, 2015, vol. 143, pages 442-449.

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 recites “photovoltaic element is in connected in parallel” in lines 1-2. It is the Examiner’s position that this limitation should read “photovoltaic element is  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 16, and 17 recite “the coloration layer.” There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a coloration layer,” merely “a first coloration layer.” The Examiner recommends amending each recitation of “the coloration layer” in Claims 14, 16, and 17 to “the first coloration layer.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong, et al. (U.S. Patent Application Publication 2013/0167898 A1).
 	In reference to Claim 1, Hong teaches a bifacial solar module apparatus (Figs. 5-7, paragraphs [0118]-[0136]).
	The module of Hong comprises a first bifacial photovoltaic element 210 having a front dark face and a back dark face, as indicated in the inset of Fig. 7 below.
The front and back faces of the elements 210 are “dark,” because they are taught to be made of silicon (paragraph [0044]), which is the material of the cells of the instant invention (see paragraph [0054] of the instant invention).

    PNG
    media_image1.png
    422
    963
    media_image1.png
    Greyscale

The module of Hong comprises a second bifacial photovoltaic element 210 having a front dark face and a back dark face, as indicated in the inset of Fig. 7 above.
The inset of Fig. 7 above teaches that the second bifacial photovoltaic element is separated from the first bifacial photovoltaic element by an inter-element region.
The module of Hong comprises a first coloration layer 500 having a front dark face overlying the inter-element region (Figs. 5-7, paragraph [0136]). This layer has a “front dark face,” because it is taught to be the same color as the solar cells (paragraph [0136]).
	In reference to Claim 2, it is the Examiner’s position that a back face of the first coloration layer 500 is also dark, because the layer is taught to be colored the same color as the surrounding solar cells.
In reference to Claim 6, Fig. 7 teaches that the module comprises an additional element, i.e. junction box 400, overlying the first coloration layer 500 (paragraphs [0117], [0136]).
This disclosure teaches the limitations of Claim 7, wherein the additional element is a junction box. 

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (U.S. Patent Application Publication 2016/0035922 A1).
In reference to Claim 1, Kim teaches a bifacial solar module apparatus (Figs. 1-2 and 4, paragraphs [0037]-[0045] and [0095]-[0099]).
The bifacial solar module of Kim comprises a first bifacial photovoltaic element 10 having a front dark face and a back dark face.
The front and back faces of the element are “dark,” because they are taught to be made of silicon (paragraph [0006]), which is the material of the cells of the instant invention (see paragraph [0054] of the instant invention).
The bifacial solar module of Kim comprises a second bifacial photovoltaic element 10 having a front dark face and a back dark face.
Fig. 1 of Kim teaches that the second bifacial photovoltaic element is separated from the first bifacial photovoltaic element by an inter-element region, because all adjacent cells are shown to be laterally separated.
The module of Kim comprises a first coloration layer 616 having a front dark face, corresponding to the top face of layer 616, which comprises black regions 614, overlying the inter-element regions (Fig. 4, paragraph [0075]).
In reference to Claim 3, Kim teaches that a back face of the first coloration layer 616 is other than dark (i.e. white, Fig. 4, paragraph [0099]).
In reference to Claims 6-7, Kim teaches that the module of his invention comprises an additional element overlying the first coloration layer, i.e. a back side bus layer/interconnect 20 (Fig. 1, paragraph [0037]). 
	This disclosure teaches the limitations of Claim 7, wherein the additional element is a back side bussing (i.e. interconnector 20). 
In reference to Claim 8, the module of Kim further comprises a second coloration layer 612 overlying the first coloration layer 614 and a portion of a back side of the first bifacial photovoltaic element 10 (Fig. 4, paragraph [0099]).
In reference to Claims 9-10, Kim teaches that the module of his invention comprises an additional element overlying the second coloration layer 612, i.e. a back side bus layer/interconnect 20 (Fig. 1, paragraph [0037]). 
	This disclosure teaches the limitations of Claim 10, wherein the additional element is a back side bussing (i.e. interconnector 20). 

Claims 1-2, 6-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detrick, et al. (U.S. Patent Application Publication 2019/0319147 A1).
In reference to Claim 1, Detrick teaches a bifacial solar module (Figs. 11-14, paragraphs [0120]-[0145]).
The module of Detrick comprises a first bifacial photovoltaic element 300, shown in the inset of Fig. 14 below (paragraph [0121]). 

    PNG
    media_image2.png
    571
    613
    media_image2.png
    Greyscale


Detrick teaches that the outward-facing surfaces of the module of his invention are a dark color (paragraph [0085]), and that the material of the solar cells of the module of his invention is silicon (paragraph [0038]), which is the material of the cells of the instant invention (see paragraph [0054] of the instant invention).
Therefore, it is the Examiner’s position that the first bifacial photovoltaic element 300 of Detrick has a front dark face and a back dark face.
The module of Detrick comprises a second bifacial photovoltaic element 300, having a front dark face and a back dark face, shown in the inset of Fig. 14 above (paragraph [0121]). 
	Fig. 14 teaches that the second bifacial photovoltaic element 300 is separated from the first bifacial photovoltaic element 300 by an inter-element region, corresponding to the “gap” shown in Fig. 14.
	Detrick teaches that the module of his invention comprises a black backsheet 1110 that is visible through this gap (paragraph [0137]).
	Therefore, this disclosure teaches the limitations of Claim 1, wherein the module comprises a first coloration layer (i.e. black backsheet 1110) having a front dark face overlying the inter-element region.
	In reference to Claim 2, it is the Examiner’s position that a back face of the first coloration layer 1110 is also dark, because the layer is taught to be black (paragraph [0137]).
In reference to Claims 6-7, Detrick teaches that the module further comprises an additional element, i.e. ribbon tab 702, overlying the first coloration layer (Fig. 14, paragraph [0126]).
This disclosure teaches the limitations of Claim 7, wherein the additional element is a ribbon tab.
	In reference to Claim 8, it is the Examiner’s position that, because the materials of the “first” and “second” coloration layers are not recited in Claims 1 or 8, the “first” coloration layer can be interpreted as the bottom half of layer 1110, and the “second” coloration layer can be interpreted as the top half of layer 1110.
	This disclosure teaches the limitations of Claim 8, wherein the module further comprises a second coloration layer (i.e. the top half of layer 1110) overlying the first coloration layer (i.e. the bottom half of layer 1110) and a portion of the back side of the first bifacial photovoltaic element.
In reference to Claims 9-10, Detrick teaches that the module further comprises an additional element, i.e. bus wiring 1106, overlying the second coloration layer (Fig. 11, paragraph [0122]).
This disclosure teaches the limitations of Claim 10, wherein the additional element is a back side bussing.
In reference to Claim 13, Detrick teaches that the first photovoltaic element 300 comprises a plurality of singulated strips 302 assembled in a shingled configuration (Fig. 4, paragraph [0063]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morad, et al. (U.S. Patent Application Publication 2015/0349703 A1).
In reference to Claim 1, Morad teaches a bifacial solar module apparatus (Fig. 5D, with details shown in Figs. 8A-8C, paragraphs [0146]-[0147], [0158]-[0159], [0163], [0168]).
The module of Morad is taught to be bifacial in paragraph [0158].
The module of Morad comprises a first bifacial photovoltaic element, corresponding to the two adjacent cells 10 indicated in the inset of Fig. 8C below, having a front dark face and a back dark face.
The front and back faces of the element are “dark,” because they are taught to be made of silicon (paragraph [0006]), which is the material of the cells of the instant invention (see paragraph [0054] of the instant invention).
The module of Morad comprises a second bifacial photovoltaic element, corresponding to the two adjacent cells 10 indicated in the inset of Fig. 8C below, having a front dark face and a back dark face, indicated in the inset of Fig. 8C below.
Fig. 8C shows that the second bifacial photovoltaic element is separated from the first bifacial photovoltaic element by an inter-element region, corresponding to the region in which item 400 is disposed.
Morad does not teach that the module of his invention necessarily comprises a first coloration layer having a front dark face overlying the inter-element region.
However, Fig. 8C teaches that the module may comprise a black film or coating 425 over the interelement region (paragraph [0168]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included layer 425 as described in Claim 8C, because Morad teaches that this is a suitable configuration of the module of his invention.

    PNG
    media_image3.png
    387
    963
    media_image3.png
    Greyscale

Including layer 425 on layer 400 in the module of Morad teaches the limitations of Claim 1, wherein the module comprises a first coloration layer 425 having a front dark (i.e. black) face overlying the inter-element region.
Including layer 425 on layer 400 in the module of Morad teaches the limitations of Claim 2, wherein a back face of the first coloration layer is also dark, because the whole layer 425 is taught to be black.
Including layer 425 on layer 400 in the module of Morad teaches the limitations of Claim 4, wherein the first coloration layer comprises a tape (i.e. a film).
	In reference to Claim 5, Fig. 8C teaches that the module of Morad further comprises a transparent backplane 430 (paragraph [0158]).
	It is the Examiner’s position that Fig. 8C teaches that the first coloration 425 is in contact with (i.e. structural and thermal contact with) the transparent backplane 430. It is noted that “in contact with” does not require direct physical contact.
In reference to Claims 6-7, Fig. 8C teaches that the module of Morad further comprises an additional element 400 overlying the first coloration layer 425.
	This disclosure teaches the limitations of Claim 7, wherein the additional element is a ribbon tab. 
	In reference to Claim 8, it is the Examiner’s position that, because the materials of the “first” and “second” coloration layers are not recited in Claims 1 or 8, the “first” coloration layer can be interpreted as the bottom half of layer 425, and the “second” coloration layer can be interpreted as the top half of layer 425.
	This disclosure teaches the limitations of Claim 8, wherein the module further comprises a second coloration layer (i.e. the top half of layer 425) overlying the first coloration layer (i.e. the bottom half of layer 425) and a portion of the back side of the first bifacial photovoltaic element.
In reference to Claim 11, Fig. 8C teaches that the module of Morad further comprises a transparent backplane 430 (paragraph [0158]).
	It is the Examiner’s position that Fig. 8C teaches that the first coloration 425 is in contact with (i.e. structural and thermal contact with) the transparent backplane 430. It is noted that “in contact with” does not require direct physical contact.
In reference to Claim 12, wherein the first coloration layer (i.e. the bottom layer of item 425) comprises a tape (i.e. a film).
	In reference to Claim 13, Figs. 5D and 8C teach that the first photovoltaic element comprises a plurality of singulated strips 10 assembled in a shingled configuration.
In reference to Claim 14, Fig. 8C teaches that the coloration layer 425 partially overlaps the first bifacial photovoltaic element (indicated in the inset above) to expose a uniform area to backside illumination, i.e. because the first photovoltaic element has a back surface that is not covered by the coloration layer.
It is noted that “to expose a uniform area to backside illumination” is an intended-use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 15, Morad does not teach that the first photovoltaic element is necessarily connected in parallel with the second photovoltaic element without an intervening diode.
However, Morad teaches that one of several suitable configurations for connecting adjacent strings/elements includes parallel connection (paragraph [0156]).
Morad further teaches that the inclusion of a bypass diode is optional, i.e. not required (paragraph [0156]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have connected the first and second photovoltaic elements in parallel without an intervening diode, because Morad teaches that this is one of several suitable configurations for the electrical connection of the first and second photovoltaic elements of his invention.
Connecting the first and second photovoltaic elements in parallel without an intervening diode teaches the limitations of Claim 15.
In reference to Claim 16, the “top” side of Fig. 8C can be interpreted as the “backside” of Claim 16, because the module is taught to be a bifacial module. 	This interpretation teaches the limitations of Claim 16, wherein the coloration layer partially overlaps the first photovoltaic element to expose a non-uniform area to backside illumination, i.e. because the first photovoltaic element has a “back” surface (i.e. the top surface of Fig. 8C) that is partially covered by the coloration layer.
In reference to Claim 17, Fig. 8C teaches that the coloration layer 425 partially overlaps the first bifacial photovoltaic element (indicated in the inset above) to expose a uniform area to backside illumination, i.e. because the first photovoltaic element has a back surface that is not covered by the coloration layer.
It is noted that “to expose a uniform area to backside illumination” is an intended-use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721